GAJARSA, Circuit Judge,
concurring-in-part and dissenting-in-part.
Although I agree with the majority opinion that the district court properly construed the claims, I would remand the matter to the district court for a factual determination of whether or not the defendants’ products infringe under the doctrine of equivalents.
The district court decided the issue of noninfringement on a motion for summary judgment. In reviewing the district court’s grant of summary judgment, this court draws all reasonable inferences from the evidence in favor of the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Augustine Med., Inc. v. Progressive Dynamics, Inc., 194 F.3d 1367, 1370, 52 USPQ2d 1515, 1517 (Fed. Cir.1999). Here, there is a question of fact to be resolved as to whether or not the defendants’ products, which utilize a least square algorithm, is equivalent to the required adaptive filter limitation. Therefore, I would remand this issue to be tried by the district court.